Exhibit 10.1
EXECUTION COPY



AMENDMENT NO. 1
TO
EXECUTIVE EMPLOYMENT AGREEMENT


This Amendment No. 1 is made and entered into this 18th day of July, 2014, by
ADS Waste Holdings, Inc., a Delaware corporation (the "Company"), and Richard
Burke ("Executive").


WHEREAS, the Company and Executive have entered into an employment agreement,
dated as of November 20, 2012 (the "Employment Agreement");


WHEREAS, the Company intends to employ Executive as Chief Executive Officer of
the Company, effective as of July 1, 2014, and Executive accepts employment as
Chief Executive Officer of the Company; and


WHEREAS, the Company and Executive desire to enter into this Amendment No. I to
reflect (i) Executive's promotion to Chief Executive Officer of the Company and
(ii) certain changes to the composition of the Board of Directors of Advanced
Disposal Waste Holdings Corp., a Delaware corporation ("Parent"), as
contemplated in the Advanced Disposal Waste Holdings Corp. Amended and Restated
Shareholders Agreement.


Accordingly, the parties agree as follows:


1.    Capitalized terms not defined herein shall have the meanings set forth in
the Employment Agreement.


2.     As of July 1,2014, all references to Executive's employment as "President
of the Company" shall be replaced with "Chief Executive Officer of the Company."
Executive shall report directly and exclusively to the Board of Directors of the
Company.


3.    Section l(c) of the Employment Agreement is deleted in its entirety and
replaced with the following:


"Effective as of July 1, 2014, the Board of Directors of the Company will
consist of not less than nine (9) members, with three (3) members representing
the management of the Company. So long as Executive is serving as the Chief
Executive Officer of the Company pursuant to the terms and conditions of this
Agreement and so long as Advanced Disposal Waste Holdings Corp., a Delaware
corporation ("Parent"), owns all of the issued and outstanding shares of the
Company, Executive shall serve as one (1) of the three (3) members of the Board
of Directors of the Company representing the management of the Company;
provided, however, Executive may be removed from the Board of Directors of the
Company (as determined by the Company in its sole and absolute discretion) in
connection with any restructuring of the Board of Directors of Parent or the
Company in connection with a public offering of the securities of Parent or the
Company to comply with the requirements of the Sarbanes-Oxley Act of 2002, the
Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as
amended, to comply with any other legal requirements then in effect, or in
connection with any future equity investments in Parent or the Company.
Notwithstanding the foregoing, nothing in this Section 1(c) shall restrict the
Company from altering the number of members of the Board of Directors of the
Company, including the number of members representing management of the
Company."

1

--------------------------------------------------------------------------------

Exhibit 10.1
EXECUTION COPY



    
4. Section 1(d) of the Employment Agreement is deleted in its entirety and
replaced with the following:


"Effective as of July 1, 2014, the Board of Directors of Parent will consist of
not less than nine (9) members, with three (3) members representing the
management of the Company. So long as Executive is serving as the Chief
Executive Officer of the Company pursuant to the terms and conditions of this
Agreement and so long as Highstar Capital II, LP, Highstar Capital Ill, LP and
their affiliates, maintain control of more than fifty percent (50%) of the
issued and outstanding shares of Parent, Executive shall serve as one (1) of the
three (3) members of the Board of Directors of Parent representing the
management of the Company; provided, however, Executive may be removed from the
Board of Directors of Parent (as determined by Parent in its sole and absolute
discretion) in connection with any restructuring of the Board of Directors of
Parent in connection with a public offering of the securities of the Company or
Parent to comply with the requirements of the Sarbanes-Oxley Act of 2002, the
Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as
amended, to comply with any other legal requirements then in effect, or in
connection with any future equity investments in Parent or the Company.
Notwithstanding the foregoing, nothing in this Section 1(d) shall restrict
Parent from altering the number of members of the Board of Directors of Parent,
including the number of members representing management of Parent."


5. The first sentence of Section 4(a) is deleted and replaced with the
following:
    
"Executive shall receive from the Company an annual salary of Five Hundred
Twenty-Five Thousand and 00/100 Dollars ($525,000.00) (the "Base Salary")."



6. The following is added as Section 4(1):


"Company Vehicle. The Company shall provide Executive a vehicle for the purpose
of performing the services required hereunder."


7. The following is added as Section 8(b)(iv):


"Thirty-Six Thousand and 00/100 Dollars ($36,000.00) payable in twenty-four (24)
monthly installments commencing sixty (60) days following the Termination
Effective Date."




--------------------------------------------------------------------------------

Exhibit 10.1
EXECUTION COPY





8. The following is added as Section 8(c):


"(i) Notwithstanding any other provision of this Agreement or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Company or its affiliates to Executive or for
Executive's benefit pursuant to the terms of this Agreement or otherwise
("Covered Payments") constitute parachute payments ("Parachute Payments") within
the meaning of Section 280G of Code and will be subject to the excise tax
imposed under Section 4999 of the Code (or any successor provision thereto) or
any interest or penalties with respect to such excise tax (collectively, the
"Excise Tax"), then the Company shall pay to Executive, no later than the time
the Excise Tax is required to be paid by Executive or withheld by the Company,
an additional amount (the "Gross-up Payment") equal to the sum of the Excise Tax
payable by Executive, plus the amount necessary to put Executive in the same
after-tax position (taking into account any and all applicable federal, state,
local and foreign income, employment and excise taxes (including the Excise Tax
and any income and employment taxes imposed on the Gross-up Payment)) that he
would have been in if Executive had not incurred any tax liability under Section
4999 of the Code.


(ii) Any determination required under this Section 8(c), including whether any
payments or benefits are Parachute Payments, shall be made by the Company in its
sole discretion. Executive shall provide the Company with such information and
documents as the Company may reasonably request in order to make a determination
under this Section 8(c). The Company's determinations shall be final and binding
on the Company and Executive.


(iii) This Section 8(c) will expire on the second anniversary of the first
public offering of the equity securities of Parent or the Company."


9. Effective as of July 18, 2014, the Promissory Note, dated November 20,
2012, executed and delivered to Parent by Executive pursuant to Section 4(c)(ii)
of the Employment Agreement is hereby canceled and shall cease to be of any
further force and effect and Executive shall not be obligated to make any
payments required under Section 6(b)(i) of the Employment Agreement. The unpaid
principal amount due under the Promissory Note and all accrued and outstanding
interest due thereunder shall be forgiven and shall be treated as ordinary
income to Executive. The amounts payable by Executive under the Promissory Note
shall be deemed to have been reduced to the extent necessary to offset all taxes
that arise as a result of the income derived on account of the forgiveness of
the Promissory Note.






--------------------------------------------------------------------------------

Exhibit 10.1
EXECUTION COPY



10. The Company shall recommend to the Compensation Committee of the Board of
Directors of Parent for approval the establishment of an option pool for the
benefit of Executive (the "Pool"), providing for the grant of up to four
thousand (4,000) options to purchase shares of the common stock of Parent (the
"Performance Based Options"). The term "Performance Period" shall be the period
commencing on January 1 and ending on December 31 in each of the calendar years
2014, 2015 and 2016. The "Performance Goal" shall mean the achievement of the
Company's EBITDA performance that is a specified percentage of the Company's
annual budget approved, and as adjusted from time to time, by the Board of
Directors, in that Performance Period, provided that, the number of shares
subject to the Performance Based Options to be granted shall be pro-rated if the
level of achievement ranges from 100% to the Performance Goal for that year. The
specified percentage for each of the Performance Periods shall be as follows:




Performance Period
Percentage of Budget
 
 
2014
105%
 
 
2015
105%
 
 
2016
105%





Following the approval of the Pool, the Board of Directors of Parent shall grant
to Executive Performance Based Options to purchase up to 1/3 of the share
allocated to the Pool (1,333.33 shares) in respect of each of the Performance
Periods of 2014, 2015 and 2016, with the actual number of shares underlying the
Performance Based Option to be granted for each Performance Period to be
determined based on the level of achievement against the Performance Goal.
Notwithstanding the foregoing sentence, for the 2015 and 2016 Performance
Periods, Executive may be granted a Performance Based Option in respect of more
than 1/3 of the shares in the Pool as a "catch up" grant to the extent that the
Company did not achieve the prior year's Performance Goal. The Performance Based
Options will be subject to the terms and conditions of the Advanced Disposal
Waste Holdings Corp. 2012 Stock Incentive Plan, as amended from time to time
(the "Stock Incentive Plan"). The per share exercise price of the Performance
Based Options shall be no less than one hundred percent (100%) of the fair
market value per share on the date of grant pursuant to Section 9(a)(ii) of the
Stock Incentive Plan. The grant date shall be March 15 of the calendar year
following the calendar year in which the Performance Period.


11. Except as expressly amended herein, the terms and conditions of the
Employment Agreement shall continue in full force and effect.




--------------------------------------------------------------------------------

Exhibit 10.1
EXECUTION COPY



IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Amendment No. 1 as of date first above written.


Company


ADS WASTE HOLDINGS, INC., a Delaware corporation


 
 
Name:
/s/Steven R. Carn
Title:
CFO
 
 
Executive
 
Name:
/s/Richard Burke
Title:
CEO





























